DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottrell (US 2,207,288).
Re claim 1, Cottrell discloses a friction shock absorber comprising a housing (2) with bottom (4) and with orifice formed by walls, internal surfaces whereof form alternating working beds (16) and connecting beds (18), and further comprises friction assembly consisting of pressure wedge (40) and stay wedges (17, 20) in contact with 
surfaces of stay wedges (17, 20) and internal surfaces of walls of orifice in working beds  exceeds the corresponding area of contact (18) in the connecting beds. (Fig. 1-3)

Re claim 2, Cottrell discloses wherein the internal surfaces of walls, which form working beds (16) and connecting beds (18), are straight and form angles between each other. (Fig. 3)

Re claim 3, Cottrell discloses wherein the values of angles between adjacent internal surfaces, which form working beds (between 16 and 18), are lower than the values of angles between adjacent internal surfaces, which form the connecting beds (V2).

Re claim 5, Cottrell discloses wherein return-and-retaining device (10-14) is provided with supporting plate (26) in contact with stay wedges (17, 18).

Re claim 6, Cottrell discloses wherein hard lubricant inserts (10) are available between stay wedges (7) and walls (4) of orifice (3).

Re claim 8, Cottrell discloses wherein said contact between pressure wedge (40) and stay wedges (17, 20) is provided along linked curved surfaces (36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cottrell (US 2,207,288) in view of Cottrell (2,588,703).
Re claim 7, Cottrell ‘288 does not teach wherein hitches are provided in the walls of orifice on connecting beds. Cottrell ‘703 teaches wherein hitches (44) are provided in the walls of orifice on connecting beds.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide hitches in the shock absorber of Cottrell ‘288 in order to provide an operating limit for the wedges.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olander, Mulcahy et al., Herndon and Cottrell ‘270 teach similar friction shock absorbers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJune 17, 2021